Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This NOA Is responsive to the supplemental amendment filed 1/29/2021, in which Applicant amended independent claims 1 and 11-13 to include the subject matter of claim 9. Examiner indicated that claim 9 contained allowable subject matter in an interview with Timothy Moore on 1/27/2021. The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 11-13, the closest prior art is Li (“Initial Orbit Determination Algorithm for HEO Satellites Using a Single Navigation Satellite”, cited in the office action mailed 9/8/2020). 
Li teaches a receiver for use in a user satellite (HEO satellite with “spaceborne GPS receiver”, page 3 lines 13-18), the receiver comprising: 
a receiving unit, which comprises one or more processors and one or more antennas and is configured to receive signals transmitted by navigation satellites of one or more global navigation satellite systems (inherent to the spaceborne GPS receiver); and 

wherein the receiving unit is further configured to receive the signals transmitted by the navigation satellites non-simultaneously (page 4 lines 15-19 teach that only a limited number of GPS satellites are visible at a time; signals from at least some of the GPS satellites will therefore necessarily be received non-simultaneously); 
wherein the processing unit is further configured to determine the measurements from the data contained in the signals received [non-simultaneously], and to carry out an initial or continuous calculation of the PVT based on batch processing of the measurements (section 2, “Iterative batch algorithm”, pages 10-12); 
wherein the receiving unit is further configured to receive the signals transmitted by the navigation satellites over a predetermined time period (the length of time to receive a sequence of N observations, page 11 lines 9-14, is the predetermined time period; “j” is used as an observation index, see equations (10) and (11) in view of (6); 
wherein the predetermined time period is determined by a minimum requirement for measurements needed, which are required to calculate the PVT with a required accuracy (page 11 lines 11-14 “higher performance”; Figs. 2a-b show that accuracy, as measured by RMS residual, improves with increased sequence length); and

Li further teaches that the batch processing method uses a Kalman filter to calculate the PVT (page 5 lines 18-22). However Li does not teach of make obvious calculating another PVT with a Kalman filter, and verifying said PVT with the PVT calculated based on batch processing. The prior art therefore does not teach or make obvious “wherein the processing unit is configured further to use a Kalman filter for calculating a PVT; and wherein the results of the PVT calculated based on batch processing are compared with results of the PVT calculated via the Kalman filter to verify correctness of results of the PVT calculated with the Kalman filter.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648